PER CURIAM
In this action for the strict foreclosure of a real estate contract, there are unresolved cross-claims. The judgment appealed from does not comply with ORCP 67 B. In May v. Josephine Memorial Hospital, 297 Or 525, 530, 686 P2d 1015 (1984), the court said:
“All that is required under ORCP 67B to obtain an appealable judgment rather than an intermediate order is for the trial court to take two separate steps. The trial court must make ‘an express determination that there is no just reason for delay’ and it must make ‘an express direction for the entry of judgment.’ ”
We dismiss the appeal on our own motion, because compliance with the rule is jurisdictional. Industrial Leasing Corp. v. Van Dyke, 285 Or 375, 591 P2d 352 (1979), and it was not complied with here.
Appeal dismissed.